Title: To John Adams from Samuel B.H. Judah, 12 June 1822
From: Judah, Samuel B.H.
To: Adams, John


				
					Sir,
					N. York June 12th 1822.
				
				I have the honour to present to you a copy of a poem that has attained some celebrity in this country I do not send it to you that I think it is worthy of your notice but as a testimony of respect that an unknown youth holds the venerable patriot to whom our country owes so much—I should never sir have presumed to forward you this work faulty as it is but that being flattered by the favourable  of some of the first cities of our country—I flattered my self that it might be read with some little pleasure in an hour of your leisure—it is the work of a young man of scarce sixteen years old & thereforewho’s education has been principly of his own forming—and therefore perhaps deserves to be less criticised by the ancient rules of Langinas or than an older and more experienced writer—if it should be his fate to again try his pen he feels assured himself then a more careful production will do himself more honour and perhaps add a laurel to his country—I have the honor to be / yr. most obdt. servt.
				
					Saml B. H Judah
				
				
			